[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE: MOTION (NO. 135) TO REARGUE DEFENDANT'S MOTIONFOR SUMMARY JUDGMENT (NO. 123)
The court finds reargument unnecessary and formally denies such request because upon review it is clear that the defendant's motion for summary judgment (no. 123) is directed only to the first count of the complaint. The arguments put forth by the parties, in open court and by way of memoranda of law, indicate that only the first count (vexatious litigation claim) was in contention.
Therefore, the court was in error in making any ruling affecting the second count (defamation claim) of the plaintiff's complaint.
Accordingly, the court's ruling, by way of Memorandum of Decision (no. 133) dated March 21, 1995, granting the defendant summary judgment as to the second count is hereby vacated.
The balance of the court's ruling as to the first count (vexatious litigation claim) denying the defendant's request for summary judgment is unaffected and remains as set forth in said memorandum of decision.
THE COURT MAIOCCO, J.